Citation Nr: 1812835	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1954 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision denied entitlement to service connection for hearing loss and tinnitus.  

2.  The evidence associated with the claims file subsequent to the February 1999 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision denying the claim of service connection for hearing loss is final.  38 U.S.C. §7105 (2012); 38 C.F.R. §§20.302, 20.1103 (2017).  

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hearing loss.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The February 1999 rating decision denying the claim of service connection for tinnitus is final.  38 U.S.C. §7105 (2012); 38 C.F.R. §§20.302, 20.1103 (2017).  

4.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Historically, a February 1999 rating decision denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus finding that, while he was diagnosed with hearing loss and tinnitus, no record existed demonstrating that hearing loss and tinnitus were related to active service.  He did not appeal and the decision became final and is not subject to revision on the same factual basis.  

The pertinent evidence at the time of the February 1999 rating decision included the Veteran's post-service medical records, which established that the Veteran had hearing loss and tinnitus, private treatment records, and his lay statements.   

The pertinent evidence that has been received since the February 1999 rating decision includes the following: additional post-service treatment records affirming that the Veteran is currently diagnosed with hearing loss and tinnitus; an August 2011 audiology report finding that he had a history of in-service noise exposure and opines that hearing loss can be related to noise exposure;  a May 2012 lay statement that hearing loss stemmed from in-service exposure to loud noise during basic training in August 1954; a September 2013 lay statement that reinforces his belief that his hearing loss and tinnitus stemmed from noise exposure he experienced while in basic training; a January 2014 lay statement that his hearing loss and tinnitus have steadily increased since August 1954; a January 2015 affidavit from his wife that reports that he returned on a furlough after basic training and complained of ear pain, ringing in the ears, cricket sounds, and drainage in the left ear and that his mother told her that he had no problems with his hearing prior to basic training; and a September 2016 lay statement further describing his experience during basic training in August 1954 and noting that ear plugs were not issued in the Army gear he received and were not required at that time.  

The Board finds that the August 2011 audiology report, the Veteran's May 2012, September 2013, January 2014, and September 2016 statements, and the January 2015 affidavit from his wife are new and material as they attest to evidence that hearing loss and tinnitus were present during his time in active service.  The audiology report, statements, and affidavit are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claims of entitlement to service connection for hearing loss and tinnitus.  Accordingly, the application to reopen the claims of entitlement to service connection for hearing loss and tinnitus is granted to this extent.  

As this is a full grant of the benefit on the reopening of the claims, no further duty to assist or duty is notify is needed.  


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for hearing loss is granted.  

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for tinnitus is granted.  


REMAND

Having reopened the claims, additional development is required before the claims can be decided.  

In light of the statements, affidavit, and medical records asserting that the Veteran's hearing loss and tinnitus may be related to active service, the Veteran should be afforded an examination to determine the nature and etiology of hearing loss and tinnitus.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the claims on appeal.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of hearing loss and tinnitus.  The claims file must be made available to and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hearing loss and tinnitus is etiologically related to active service.  In forming the opinion, the examiner should consider the Veteran's and his wife's lay statements regarding onset.

The rationale for all opinions provided must be included.

3.  Then readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and allow for appropriate time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


